[Schawk, Inc. letterhead] FOIA Confidential Treatment Requested by Schawk, Inc. Pursuant to 17 C.F.R. 200.83 (with respect to certain portions of this response) James J. Patterson Senior Vice President and Chief Financial Officer Tel: (847) 827-9494 Fax: (847) 827-1264 January22, 2008 VIA FACSIMILE AND EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street N.E. Washington, D.C.20549-3651 Attention:Michael Fay Re: Schawk, Inc. File No. 001-09335 Form 10-K for the fiscal year ended December 31, 2006 Form 10-Q for the quarterly period ended June 20, 2007 Form 10-Q for the quarterly period ended September30, 2007 Ladies and Gentlemen: Schawk, Inc. (the “Company”) hereby submits the following responses to the comments contained in the letter from Michael Fay of the Staff of the Securities and Exchange Commission (the “Commission”) dated December17, 2007 (the “Comment Letter”) with respect to the above-referenced filings. With respect to our response to comment2 below, certain attachments supporting our response are being provided to the Staff on a confidential basis pursuant to 17 C.F.R. § 200.83. Please note the numbered items below correspond to the number of the corresponding comment (set forth in bold italics below) from the Comment Letter. 1.Refer to prior comment 3.Although you have modified and expanded your disclosures in Critical Accounting Estimates, we still believe that the discussion can be enhanced further with some additional information that is relevant and meaningful to an investor’s understanding of your critical estimates.Similar to the disclosure that you propose to provide for “accounts receivable” on the sensitivity to a change in estimates, assumptions or events, please also provide a sensitivity analysis for your other applicable critical accounting Confidential Treatment of Certain Portions of the Attachments Being Provided in Response to Comment 2 Requested by Schawk, Inc. Pursuant to Rule 83 U.S. Securities and Exchange Commission Division of Corporate Finance January 22, 2008 Page 2 estimates.For example, the impairment of long-lived assets, goodwill and other acquired intangible assets can provide discussion of the amount of specified level of change in your material assumptions and estimates for which an amount of impairment of these assets is likely to occur.Please revise accordingly. In response to the Staff’s comments, we will include in future quarterly and annual reports, as applicable, a sensitivity analysis for our other applicable critical accounting estimatesrelated to the impairment of long-lived assets, goodwill and other acquired intangible assets similar to the disclosure for accounts receivable. 2.Refer to prior comment 8.Please provide a more comprehensive analysis to support the 15-year average customer relationship life and also provide any underlying valuation.In your response, tell us if these are non contractual customer relationships or whether they were established through contractual relationships.If they were established through contractual relationships, tell us the average term of the contracts.Refer to paragraphs A18 through A21 of SFAS 141 for guidance. The majority of the customer relationship intangible asset value as of December 31, 2006 was established through contractual relationships. The average term of the contracts is approximately three years, but these customers have had long term relationships with the Company or its predecessor companies. With regard to the Staff’s request for additional information supporting our 15-year average customer relationship life, we have attached a more comprehensive analysis performed for the Company’s largest customer relationship intangible asset value, recorded in connection with the Company’s acquisition of Seven Worldwide in January of 2005. This analysis represents a calculation of a weighted average customer relationship life of all customer relationships acquired with annual revenue greater than $250,000 based upon each customer’s years of service as customers of Seven Worldwide. (see Attachment No. 1). We have also attached an excerpt from the underlying third-party valuation performed (see Attachment No. 1A). We are requesting confidential treatment of certain portions of Attachments No. 1 and 1A pursuant to Rule 83. Both the Company’s analysis and the underlying third party valuation support the use of a 15 year weighted average useful life. 3.Refer to prior comment 9.Please provide the detail analysis referred to in your response to support your assertion that only immaterial costs were ultimately deemed non capitalizable. The Company concluded, based upon a detailed review of the hours and costs included in its overhead pool that it was incorrectly capitalizing in inventory indirect employee hours not charged to jobs relating to training, research and certain pre and post closing job activities. The Company estimated the percentage of these costs capitalized for each category of non capitalizable costs and applied this percentage to the total indirect labor capitalized as overhead in inventory for each respective reporting period to determine the amount incorrectly capitalized. The Company also determined based upon its review that it was incorrectly capitalizing general Confidential Treatment of Certain Portions of the Attachments Being Provided in Response to Comment 2 Requested by Schawk, Inc. Pursuant to Rule 83 U.S. Securities and Exchange Commission Division of Corporate Finance January 22, 2008 Page 3 and administrative costs of its plant accounting department in inventory. The Company estimated the percentage of these costs capitalized and applied this percentage to the total amount of labor and overhead in inventory for each respective reporting period to determine the amount incorrectly capitalized. The Company no longer capitalizes any of these costs in inventory. The Company concluded that the costs identified as non capitalizable by period (see Attachment No. 2) were immaterial to the Company’s consolidated financial statements and results of operations and did not require adjustment to or disclosure in such consolidated financial statements. 4. Please tell us in greater detail the facts and circumstances surrounding the $4,200,000 adjustment in the third quarter of 2007 to write-off internally developed software costs that had previously been capitalized in error.In your response, tell us the prior periods in which the costs were capitalized and provide us the analysis referred to in your disclosure that supports your assertion that the errors were not material to any individual prior period. The Company recorded an adjustment of $4.2 million in the third quarter of 2007 to write off internally developed software costs that had previously been capitalized. The Company was capitalizing employee labor costs before technological feasibility was achieved which was not in accordance with Statement of Financial Accounting Standards No. 86 “Accounting for the Costs of Computer Software to be Sold, Leased or Otherwise Marketed”. The costs were capitalized as part of the work performed by its Digital Solutions business, which develops software solutions for the marketing services departments of consumer products companies and pharmaceutical companies. Digital Solutions works with clients to organize their digital assets, streamline their internal workflow and improve efficiency. The Digital Solutions business represented approximately 1.4 percent of the Company’s consolidated net sales for the nine months ended September 30, 2007. The Company performed an evaluation to determine if the errors resulting from incorrectly capitalizing these internally developed software costs were material to any individual prior period, or if correcting these errors in 2007 is material to the 2007 expected annual results, taking into account the requirements of SEC Staff Accounting Bulletin No. 99, “Materiality”, SEC Staff Accounting Bulletin No.108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” and Accounting Principles Board Opinion No.28 “Interim Financial Reporting.” Based on this analysis, the Company concluded the errors were not material to consolidated net income, or any individual consolidated financial statement line items in any individual prior year period on a standalone basis or together with the aggregate of all other unadjusted errors in each respective period and, therefore, the correction of the error did not require previously filed financial statements to be restated.The Company also determined that the quantitative effect of recording the entire amount of the error in 2007 would be immaterial to the projected 2007 full year estimated net income and earnings per share. In accordance with APB 28 paragraph 29, the Company considered the impact of the error on the interim periods of 2007 and the comparable prior year interim periods of 2006. Since the relationship of the amounts capitalized to the consolidated net income was fairly consistent in each interim period, trends were not altered as a result of the error and the Company therefore concluded that the Confidential Treatment of Certain Portions of the Attachments Being Provided in Response to Comment 2 Requested by Schawk, Inc. Pursuant to Rule 83 U.S. Securities and Exchange Commission Division of Corporate Finance January 22, 2008 Page 4 error did not materially misstate any interim period financial statements taken as a whole. (See Attachment No.3 for the quantitative calculations performed). The Company also considered the following qualitative factors in determining that the error was immaterial to the consolidated financial statements; (i) the misstatement did not mask a change in earnings or other trends, as the item was consistently growing from a very immaterial amount over time at the same time as the Company overall was growing.Comparing the impact on a quarter to quarter basis and on a year over year basis does not change any trends in costs or earnings; (ii) the misstatement did not hide a failure to meet analysts’ expectations; (iii) the misstatement was in a portion of the business that is unique to the overall business and only represents 1.4% of the consolidated revenues of the Company.In addition, the results of operations of the Digital Solutions business are not mentioned in the Company’s Management Discussion and Analysis in filings with the Commission due to the immaterial size of the business in relation to the Company’s total business; and (iv) the misstatement did not affect the Company’s compliance with any loan covenants or other contractual requirements. Internally developed software costs incurred subsequent to June 30, 2007 have been and will continue to be expensed as incurred because the nature of the Company’s Digital Solutions business is such that majority of the costs incurred to develop software to be sold to customers is incurred before technological feasibility is achieved. The Company’s Acknowledgement: In connection with the foregoing responses, the Company acknowledges that: (1) the Company is responsible for the adequacy and accuracy of the disclosure in the filings referenced above; (2) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and (3) the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Confidential Treatment of Certain Portions of the Attachments Being Provided in Response to Comment 2 Requested by Schawk, Inc. Pursuant to Rule 83 U.S. Securities and Exchange Commission Division of Corporate Finance January 22, 2008 Page 5 We believe the foregoing provides a complete response to the Comment Letter, but please do not hesitate to contact the undersigned with any questions or comments. Very truly yours, /s/James J. Patterson James J. Patterson Senior Vice President and Chief Financial Officer Enclosures Confidential Treatment of Certain Portions of the Attachments Being Provided in Response to Comment 2 Requested by Schawk, Inc. Pursuant to Rule 83 ATTACHMENT NO. 1 Schawk, Inc. ATTACHMENT No. 1 Weighted Average Life of Customer Relationships Acquired Customer Name Annual Sales Years of Service Weighted Average (Sales x Years) [***] [***] 35 [***] [***] [***] 6 [***] [***] [***] 19 [***] [***] [***] 9 [***] [***] [***] 17 [***] [***] [***] 8 [***] [***] [***] 4 [***] [***] [***] 8 [***] [***] [***] 30 [***] [***] [***] 15 [***] [***] [***] 5 [***] [***] [***] 5 [***] [***] [***] 17 [***] [***] [***] 16 [***] [***] [***] 35 [***] [***] [***] 10 [***] [***] [***] 2 [***] [***] [***] 7 [***] [***] [***] 20 [***] [***] [***] 11 [***] [***] [***] 11 [***] [***] [***] 7 [***] [***] [***] 7 [***] [***] [***] 14 [***] [***] [***] 20 [***] [***] [***] 30 [***] [***] [***] 7 [***] [***] [***] 3 [***] [***] [***] 60 [***] [***] [***] 3 [***] [***] [***] 15 [***] [***] [***] 3 [***] [***] [***] 4 [***] [***] [***] 5 [***] [***] [***] 16 [***] [***] [***] 9 [***] [***] [***] 24 [***] [***] [***] 6 [***] [***] [***] 15 [***] [***] [***] 4 [***] [***] [***] 25 [***] [***] [***] 12 [***] [***] [***] 27 [***] [***] [***] 10 [***] [***] [***] 2 [***] [***] [***] 10 [***] [***] [***] 7 [***] [***] [***] 12 [***] [***] [***] 10 [***] [***] [***] 12 [***] [***] [***] 4 [***] [***] [***] 6 [***] [***] [***] 5 [***] [***] [***] 4 [***] [***] [***] 4 [***] [***] [***] 13 [***] [***] [***] 5 [***] [***] [***] 17 [***] [***] [***] 2 [***] [***] [***] 5 [***] [***] [***] 30 [***] [***] [***] 3 [***] [***] [***] 17 [***] Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Customer Name Annual Sales Years of Service Weighted Average (Sales x Years) [***] [***] 35 [***] [***] [***] 23 [***] [***] [***] 7 [***] [***] [***] 3 [***] [***] [***] 10 [***] [***] [***] 9 [***] [***] [***] 25 [***] [***] [***] 8 [***] [***] [***] 7 [***] [***] [***] 7 [***] [***] [***] 35 [***] [***] [***] 2 [***] [***] [***] 7 [***] [***] [***] 18 [***] [***] [***] 9 [***] [***] [***] 3 [***] [***] [***] 5 [***] [***] [***] 15 [***] [***] [***] 2 [***] [***] [***] 4 [***] [***] [***] 9 [***] [***] [***] 5 [***] [***] [***] 4 [***] [***] [***] 5 [***] [***] [***] 27 [***] [***] [***] 13 [***] [***] [***] 5 [***] [***] [***] 3 [***] [***] [***] 9 [***] [***] [***] 7 [***] [***] [***] 11 [***] [***] [***] 5 [***] [***] [***] 1 [***] [***] [***] 2 [***] [***] [***] 2 [***] [***] [***] 17 [***] [***] [***] 9 [***] [***] [***] 14 [***] [***] [***] 8 [***] [***] [***] 2 [***] [***] [***] 2 [***] [***] [***] 25 [***] [***] [***] 11 [***] [***] [***] 2 [***] [***] [***] 3 [***] [***] [***] 31 [***] [***] [***] 7 [***] [***] [***] 12 [***] [***] [***] 7 [***] [***] [***] 2 [***] [***] [***] 6 [***] [***] [***] 25 [***] [***] [***] 8 [***] [***] [***] 5 [***] [***] [***] 7 [***] [***] [***] 2 [***] [***] [***] 3 [***] [***] [***] 35 [***] [***] [***] 8 [***] [***] [***] 25 [***] [***] [***] 21 [***] [***] [***] 5 [***] [***] [***] 4 [***] [***] [***] 11 [***] [***] [***] 5 [***] [***] [***] 9 [***] [***] [***] 17 [***] [***] [***] 3 [***] [***] [***] 5 [***] [***] [***] 28 [***] Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Customer Name Annual Sales Years of Service Weighted Average (Sales x Years) [***] [***] 7 [***] [***] [***] 8 [***] [***] [***] 1 [***] [***] [***] 27 [***] [***] [***] 6 [***] [***] [***] 8 [***] [***] [***] 15 [***] [***] [***] 30 [***] [***] [***] 35 [***] [***] [***] 16 [***] [***] [***] 1 [***] [***] [***] 35 [***] [***] [***] 2 [***] [***] [***] 10 [***] [***] [***] 12 [***] [***] [***] 26 [***] [***] [***] 2 [***] [***] [***] 17 [***] [***] [***] 3 [***] [***] [***] 25 [***] [***] [***] 6.5 [***] [***] [***] 2 [***] [***] [***] 9 [***] [***] [***] 10 [***] [***] [***] 35 [***] [***] [***] 7 [***] [***] [***] 7 [***] [***] [***] 4 [***] [***] [***] 27 [***] [***] [***] 6 [***] [***] [***] 37 [***] [***] [***] 27 [***] [***] [***] 35 [***] [***] [***] 25 [***] [***] [***] 5 [***] [***] [***] 15 [***] [***] [***] 9 [***] [***] [***] 1 [***] [***] [***] 5 [***] [***] [***] 25 [***] [***] [***] 4 [***] [***] [***] 3 [***] [***] [***] 30 [***] [***] [***] 3 [***] [***] [***] 2 [***] [***] [***] 6 [***] [***] [***] 39 [***] [***] [***] 30 [***] [***] [***] 10 [***] [***] [***] 5 [***] [***] [***] 6 [***] [***] [***] 7 [***] [***] [***] 4 [***] [***] [***] 2 [***] [***] [***] 25 [***] [***] [***] 15 [***] [***] [***] 2 [***] [***] [***] 35 [***] [***] [***] 35 [***] [***] [***] 15 years Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 ATTACHMENT 1A CUSTOMER RELATIONSHIPS We have valued customer relationships for the following Seven subsidiaries: ABD Group, Inc., Ambrosi & Associates, Inc., Seven Worldwide, Inc., Seven Retail Group, Inc., Seven Seattle, Inc., Seven Evanston, Inc., Seven Sidney Pty Ltd., Seven Worldwide (UK). Ltd., Seven Orlando, Inc., and Seven North American, Inc. In addition, for Seven Worldwide, Inc., and Seven North America, Inc., we have separated and valued customer relationships related to Seven Publications. Seven provides services across a variety of industries, including retail, publishing, pharmaceutical, advertising, consumer goods, and entertainment. Within these industries, Seven works with some of the world's leading brands, such as [***]. Seven generates revenue by creating, producing, and managing pages, packaging, out-of-home signage, and e-content for these companies through its subsidiaries. Pages include advertising, FSI/Circulars, catalogs, direct mail, marketing collateral, books, periodicals, and presentations.Packaging comprises of cans, cartons, and flexible packages. Out-of-home signage includes point-of-sales outdoor/large format. E-content includes website content, interactive adverting, e-commerce, and internal and B-2B trade content. We have valued and performed a life analysis of each customer relationships acquired by Schawk.A description of the approach is detailed below. The excess earnings approach was used to value the customer relationships. This approach is a form of the income approach. It is used to analyze the earnings contribution of the intellectual property/intangible assets. Excess earnings are defined as residual earnings after providing for appropriate returns on the other identifiable assets. The following summarizes the methodology employed: • Determine the life characteristics and expected attrition of the relationships. • Estimate the future earnings to be generated by the relationships over their remaining useful lives. • Calculate the present value of future earnings by discounting at a risk-adjusted discount rate. Projected Revenue and Operating Cash Flows Seven generates revenue by creating, producing, and managing pages, packaging, out-of-home signage, and e-content for its clients through its subsidiaries. The projected revenues used in the income approach are based upon Management's estimates of the future revenues generated by the customer relationships (see Exhibit). In valuing the customer relationships, it is important to capture the revenue streams directly related to the customers. The expected cost of sales and operating expenses are subtracted from revenue to determine operating profit. Next, the operating cash flows are tax affected and charges for the contributory assets are subtracted from the cash flows (see section below). The cash flows are then discounted Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 to their present value equivalents at an appropriate discount rate to determine the fair value of the customer relationships. Discount Rate of Customer Relationships An after-tax discount rate of 17 percent was applied to the customer relationships’ cash flows.This rate was determined, in part, by using a weighted average cost of capital (based upon guideline companies) plus an addition factor to incorporate the risk associated with intangible assets (Exhibit). Charges for Use of Other Intangibles The revenues earned by the customer relationships represent the return on all the assets employed in the generation of those revenues, including tangible assets as well as identifiable intangible assets. The total return earned by the customer relationships must provide a return on each acquired asset that is consistent with the value and the relative risk of the asset. To separately value the customer relationships, the value and required rate of return for other identifiable assets must be determined. The required returns on these other assets are “charged to” (deducted from) the cash flows in the model to determine the returns specifically earned by the customer relationships. As part of our analysis, we determined individual rates of return applicable to each acquired asset or asset class and estimated the effective “capital charge” to be applied to the cash flows generated by the acquired customer relationships. Capital charges for ABD (Exhibit 2.5) and Ambrosi (Exhibit 3.5) customer relationships are made for returns related to the following: • Net working capital • Tangible assets • Assembled workforce • Trade name • Developed technology-Team Base • Developed technology-MAPP Capital charges (Exhibits 4.5 through 11.5) for the Seven North America, Seven UK, Seven Australia, Seven Orlando, Seven Seattle, Seven Evanston, Seven Retail Group and Seven Worldwide customer relationships are made for returns related to the following: • Net working capital • Tangible assets • Assembled workforce • Trade name Life Analysis of Customer Relationships KPMG used information provided by Management regarding attrition rates and average lives of each of the customer relationships. Management provided us with retention rates based upon their analysis of historical information. Historically, the level of attrition rates for the relationships has been relatively stable. According to Management, average historical customer retention rates ranged between 90 and 95 percent for Seven’s subsidiaries. Additionally, we were provided with the number of years that certain key relationships have been in existence with Seven. This information corroborated the attrition rates. Once the attrition rate was calculated for each entity being valued, we formulated a survival curve for the relationships. Comparison of the Observed Curve to the Standardized Curves Standardized survival curves are used to project future retirement patterns of acquired property.The curves are precise mathematical functions from which various relationships between the average expected life, the current age, and the expected useful life of a property can be derived.The development of these relationships is generally not possible using observed survival curveswhich have not been smoothed into mathematical functions and sometimes include only partial information. By comparing the observed data to standardized survival curves, we can choose a standardized survival curve that most closely matches the historical observed data. The standardized curve then becomes a proxy of the observed data, reflecting the retirement characteristics of the observed property. We statistically matched the observed curve to the standardized curves to determine which standardized curve best fits the observed curve. The sets of standardized curves that we selected are known as “Iowa curves.” Studies at Iowa State University over the last 70 years have lead to the development of 31 curves to fit retirement data to standard mathematical functions. The Iowa curves are based on actual observed retirements of different types of property over the 70-year period of time the studies were conducted. The curve fitting measures we used included relevant statistical tests and visual curve fitting. In this comparison, the best fit was defined to be the Iowa curve which had the least sum of squared differences between the standard curve and the observed curve. In this case, the “03” Iowa curve best described Seven’s historical experience with their customer relationships. Using this methodology we estimate the average remaining useful life of the acquired customer relationships for each entity being valued as of the Valuation Date. Summary of Findings Applying the approach described above, KPMG has determined the fair value of the customer relationships as follow: Customer Relationships Fair Value($) Life (Years) Exhibits [***] 1,827,984 15 2.0 [***] 671,509 15 3.0 [***]* 2,097,031 14 4.0 [***] 1,536,889 16 5.0 [***] 5,034,757 14 6.0 [***] 59,573 10 7.0 [***]* 21,136,504 15 8.0 [***] 893,653 10 9.0 [***] 16,728 10 10.0 [***] 5,896,943 18 11.0 Note: * Represents total customer relationships including Seven Publications Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Valuation of Intangible Assets of [***] Valuation Date: February 1, 2005 Exhibit 2.0 Summary (1) Remaining Useful Life (Years) (3) Business Enterprise Value (2) 15,091 Plus: Assumed Liability - Adjusted Business Enterprise Value 15,091 Net Working Capital 5,780 Fair Value of Tangible Assets Land (2) 545 NA Buildings (2) 855 Various Property, Plant & Equipment (2) 976 Various Other Assets 458 NA Fair Value of Intangible Assets (2) Developed Technology - Team-Base 205 3 Developed Technology – MAPP 22 3 Customer Relationships 1,828 15 Goodwill 4,422 Notes: (1) This exhibit has been prepared on the basis of information set forth in the attached exhibits. It must be read in conjunction with all other exhibits included herein. (2) Per KPMG valuation. (3) Lives listed are suggested lives only. The lives for financial reporting purposes should be determined in conjunction with the Company's Auditors. Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Valuation of Intangible Assets of[***] Valuation Date: February 1, 2005 Exhibit 2.8 Customer Relationships Customer Relationships Use Cost Structure: 1 Partial Yr. Forecast 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 Revenue Revenue Growth Cost of Sales COGS Total Cost of Sales Gross Profit Gross Profit (%) Total Operating Expenses Operating Income Operating Income (%) Income Tax @ 35 % Net Operating Income Net Income (%) Contributory Asset Charges Capital Asset Charge Developed Technology - Team-Base n 2.41 % [***] Developed Technology – MAPP n 0.48 % Tradename n 0.33 % Workforce Charge Total Capital Charges Incremental Operating Income Survivorship (relating to start) Growth Rate Adjustment Factor Adjustment Factor Surviving Operating Revenue Discount Period (Years) Discount Rate/Factor 17 % Present Value of Incremental Op. Income Sum of Present Value of Adj. Operating Income Section 197 Tax Benefit Fair Value of Customer Relationships $ 1,828 Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Valuation of Intangible Assets of [***] Valuation Date: February 1, 2005 Exhibit 3.0 Summary (1) Remaining Useful Life (Years) (3) Business Enterprise Value (2) 22,258 Plus: Assumed Liability 117 Adjusted Business Enterprise Value 22,375 Net Working Capital 3,252 Fair Value of Tangible Assets Land (2) 4,200 NA Buildings (2) 280 Various Property, Plant & Equipment (2) 4,084 Various Leasehold Improvement Value (2) (4,528) NA Other Assets 39 NA Fair Value of Intangible Assets (2) Developed Technology - Team-Base 438 3 Developed Technology – MAPP 48 3 Customer Relationships 672 15 Trade Name 308 2 Goodwill 13,583 Notes: (1) This exhibit has been prepared on the basis of information set forth in the attached exhibits. It must be read in conjunction with all other exhibits included herein. (2) Per KPMG valuation. (3) Lives listed are suggested lives only. The lives for financial reporting purposes should be determined in conjunction with the Company's Auditors. Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Valuation of Intangible Assets of [***] Valuation Date: February 1, 2005 Exhibit 3.8 Customer Relationships Customer Relationships Use Cost Structure: 1 Partial Yr. Forecast 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 Revenue Revenue Growth Cost of Sales COGS Total Cost of Sales Gross Profit Gross Profit (%) Total Operating Expenses Operating Income Operating Income (%) Income Tax @ 35 % Net Operating Income Net Income (%) Contributory Asset Charges Capital Asset Charge Tradename – [***] Developed Technology – Team-Base [***] Developed Technology – MAPP Workforce Charge Total Capital Charges Incremental Operating Income Survivorship (relating to start) Growth Rate Adjustment Factor Adjustment Factor Surviving Operating Revenue Discount Period (Years) Discount Rate/Factor 17 % Present Value of Incremental Op. Income Sum of Present Value of Adj. Operating Income Section 197 Tax Benefit Fair Value of Customer Relationships 672 Revenue 1.00 % 100 % 99 % 95 % 92 % 88 % 85 % 82 % 80 % 78 % 75 % 74 % 72 % 71 % Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Valuation of Intangible Assets of [***] Valuation Date: February 1, 2005 Exhibit 4.0 Summary (1) Remaining Useful Life (Years)(3) Business Enterprise Value (2) 32,477 Plus: Assumed Liability 23,828 Adjusted Business Enterprise Value 56,305 Net Working Capital (1,684) Fair Value of Tangible Assets Land (2) 4,350 NA Buildings (2) 5,080 Various Property, Plant & Equipment (2) 7,575 Various Construction in Progress 136 NA Leasehold Improvement Value (2) (3,801) NA Other Assets 308 NA Intangible Assets (2) Customer Relationship 868 14 Customer Relationship – Publications 1,229 14 Trade Name –[***] 85 15 Goodwill 42,160 Notes: (1) This exhibit has been prepared on the basis of information set forth in the attached exhibits. It must be read in conjunction with all other exhibits included herein. (2) Per KPMG valuation. (3) Lives listed are suggested lives only. The lives for financial reporting purposes should be determined in conjunction with the Company's Auditors. Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Valuation of Intangible Assets of [***] Valuation Date: February 1, 2005 Exhibit 4.8 Customer Relationship Customer Relationship Use Cost Structure: 1 Partial Yr. Forecast 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 Revenue Revenue Growth Cost of Sales COGS Total Cost of Sales Gross Profit Gross Profit (%) Operating Expenses SG&A Total Operating Expenses Operating Income Operating Income (%) Income Tax @ 35 % Net Operating Income Net Income (%) Contributory Asset Charges Capital Asset Charge Trade Name –[***] n 0.33 % Workforce Charge Total Capital Charges [***] Incremental Operating Income Survivorship (relating to start) Growth Rate Adjustment Factor Adjustment Factor Surviving Operating Revenue Discount Period (Years) Discount Rate/Factor 17 % Present Value of Incremental Op. Income Sum of Present Value of Adj. Operating Income Section 197 Tax Benefit Fair Value of Project $ 868 Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Valuation of Intangible Assets of [***] Valuation Date: February 1, 2005 Exhibit 5.0 Summary (1) Remaining Useful Life (Years) (3) Business Enterprise Value (3) 12,950 Plus: Assumed Liability 0 Adjusted Business Enterprise Value 12,950 Net Working Capital 1,900 Fair Value of Tangible Assets Land (2) 991 NA Buildings (2) 4,779 Various Property, Plant & Equipment (2) 645 Various Construction in Progress 602 NA Fair Value of Intangible Assets (2) Customer Relationship 1,537 16 Trade Name –[***] 2,471 15 Goodwill 25 Notes: (1) This exhibit has been prepared on the basis of information set forth in the attached exhibits. It must be read in conjunction with all other exhibits included herein. (2) Per KPMG valuation. (3) Lives listed are suggested lives only. The lives for financial reporting purposes should be determined in conjunction with the Company's Auditors. Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Valuation of Intangible Assets of [***] Valuation Date: February 1, 2005 Exhibit 5.8 Customer Relationship Customer Relationship Use Cost Structure: 1 Partial Yr. Forecast 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 Revenue Revenue Growth Cost of Sales COGS Total Cost of Sales Gross Profit Gross Profit (%) Operating Expenses Advertising SG&A Total Operating Expenses Operating Income Operating Income (%) Income Tax @ 35 % Net Operating Income Net Income (%) [***] Contributory Asset Charges Capital Asset Charge Trade Name – [***] 1.30 % Workforce Charge Total Capital Charges Incremental Operating Income Survivorship (relating to start) Growth Rate Adjustment Factor Adjustment Factor Surviving Operating Revenue Discount Period (Years) Discount Rate/Factor 17 % Present Value of Incremental Op. Income Sum of Present Value of Adj. Operating Income Section 197 Tax Benefit Fair Value of Customer Relationships $ 1,537 Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 6.0 Valuation of Intangible Assets of [***] Summary(1) Valuation Date:February 1, 2005 Remaining Useful Life (Years)(3) Business Enterprise Value(2) Plus Assumed Liability 11,959 — Adjusted Business Enterprise Value 11,959 Net Working Capital 2,702 Fair Value of Tangible Assets Property, Plant & Equipment(2) 369 Various Other Assets 36 NA Fair Value of Intangible Assets(2) Customer Relationships 5,035 14 Goodwill 3,818 Notes: (1) This exhibit has been prepared on the basis of information set forth in the attached exhibits. It must be read in conjunction with all other exhibits included herein. (2) Per KPMG valuation. (3) Lives listed are suggested lives only. The lives for financial reporting purposes should be determined in conjunction with the Company's Auditors. Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 6.7 Valuation of Intangible Assets of [***] Customer Relationships Valuation Date:February 1, 2005 Customer Relationships Use Cost Structure: 1 Partial Yr. Forecast 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 Revenue Revenue Growth Cost of Sales COGS Total Cost of Sales Gross Profit Gross Profit (%) Operating Expenses Advertising SG&A Total Operating Expenses , Operating Income Operating Income (%) Income Tax @ 35 % Net Operating Income Net Income (%) Contributory Asset Charges Capital Asset Charge [***] Royalty Asset 1 n 0.33 % Workforce Charge Total Capital Charges Incremental Operating Income Survivorship (relating to start) Growth Rate Adjustment Factor Adjustment Factor Surviving Operating Revenue Discount Period (Years) Discount Rate/Factor 17 % Present Value of Incremental Op. Income Sum of Present Value of Adj. Operating Income Section 197 Tax Benefit Fair Value of Customer Relationships $ 5,035 Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 7.0 Valuation of Intangible Assets of [***] Summary(1) Valuation Date:February 1, 2005 Remaining Useful Life (Years)(3) Business Enterprise Value(2) 1,255 Plus Assumed Liability — Adjusted Business Enterprise Value 1,255 Net Working Capital 1,013 Fair Value of Tangible Assets Property, Plant & Equipment(2) 58 Various Leasehold ImprovementValue(2) (22) NA Fair Value of Intangible Assets(2) Customer Relationship 60 10 Trade Name –[***] 144 15 Goodwill 2 Notes: (1) This exhibit has been prepared on the basis of information set forth in the attached exhibits. It must be read in conjunction with all other exhibits included herein. (2) Per KPMG Valuation. (3) Lives listed are suggested lives only. The lives for financial reporting purposes should be determined in conjunction with the Company's Auditors. Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 7.8 Valuation of Intangible Assets of [***] Customer Relationships Valuation Date:February 1, 2005 Customer Relationships Use Cost Structure: 1 Partial Yr. Forecast 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 Revenue Revenue Growth Cost of Sales COGS Total Cost of Sales Gross Profit Gross Profit (%) Operating Expenses SG&A Total Operating Expenses Operating Income Operating Income (%) Income Tax @ 35 % Net Operating Income Net Income (%) Contributory Asset Charges Capital Asset Charge Trade Name -[***] n 0.33 % Workforce Charge Total Capital Charges [***] Incremental Operating Income Survivorship (relating to start) Growth Rate Adjustment Factor Adjustment Factor Surviving Operating Revenue Discount Period (Years) Discount Rate/Factor 17 % Present Value of Incremental Op. Income Sum of Present Value of Adj. Operating Income Section 197 Tax Benefit Fair Value of Customer Relationships $ 60 Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 8.0 Valuation of Intangible Assets of [***] Summary(1) Valuation Date:February 1, 2005 Remaining Useful Life (Years)(3) Business Enterprise Value (2) 57,734 Plus Assumed Liability 4,893 Adjusted Business Enterprise Value 62,628 Net Current Assets 7,292 Fair Value of Tangible Assets Property, Plant & Equipment(2) 4,442 Various Construction in Progress 92 NA Other Assets 199 NA Fair Value of Intangible Assets(2) Customer Relationships –[***] 12,066 15 Customer Relationships – [***] 9,070 15 Trade Name – [***] 905 15 Goodwill 28,561 Notes: (1) This exhibit has been prepared on the basis of information set forth in the attached exhibits. It must be read in conjunction with all other exhibits included herein. (2) Per KPMG Valuation. (3) Lives listed are suggested lives only. The lives for financial reporting purposes should be determined in conjunction with the Company's Auditors. Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 8.8 Valuation of Intangible Assets of [***] Customer Relationships - Seven North America Valuation Date: February 1, 2005 Customer Relationships - Seven North America Use Cost Structure: 1 Partial Yr. Forecast 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 Revenue Revenue Growth Cost of Sales COGS Total Cost of Sales Gross Profit Gross Profit (%) Operating Expenses Advertising SG&A Total Operating Expenses Operating Income Operating Income (%) Income Tax @ 35 % Net Operating Income Net Income (%) Contributory Asset Charges Capital Asset Charge [***] Trade Name n 0.33 % Workforce Charge Total Capital Charges Incremental Operating Income Survivorship (relating to start) Growth Rate Adjustment Factor Adjustment Factor Surviving Operating Revenue Discount Period (Years) Discount Rate/Factor 17 % Present Value of Incremental Op. Income Sum of Present Value of Adj. Operating Income Section 197 Tax Benefit Fair Value of Customer Relationships $ 12,066 Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 9.0 Valuation of Intangible Assets of [***] Summary (1) Valuation Date: February 1, 2005 Remaining Useful Life (Years) (3) Business Enterprise Value 2,924 Plus: Assumed Liability - Adjusted Business Enterprise Value 2,924 Net Working Capital 374 Fair Value of Tangible Assets Land (2) 170 NA Buildings (2) 950 Various Property, Plant & Equipment (2) 96 Various Fair Value of Intangible Assets (2) Customer Relationship 894 10 Trade Name -[***] 117 15 Goodwill 324 Notes: (1) This exhibit has been prepared on the basis of information set forth in the attached exhibits. It must be read in conjunction with all other exhibits included herein. (2) Per KPMG Valuation. (3) Lives listed are suggested lives only. The lives for financial reporting purposes should be determined in conjunction with the Company's Auditors. Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 9.8 Valuation of Intangible Assets of [***] Customer Relationships Valuation Date: February 1, 2005 Customer Relationships Use Cost Structure: 1 Partial Yr. Forecast 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 Revenue Revenue Growth Cost of Sales COGS Total Cost of Sales Gross Profit Gross Profit (%) Operating Expenses SG&A Total Operating Expenses Operating Income Operating Income (%) Income Tax @ 35 % Net Operating Income Net Income (%) Contributory Asset Charges Capital Asset Charge Trade Name[***] n 0.33 % Workforce Charge Total Capital Charges [***] Incremental Operating Income Survivorship (relating to start) Growth Rate Adjustment Factor Adjustment Factor Surviving Operating Revenue Discount Period (Years) Discount Rate/Factor 17 % Present Value of Incremental Op. Income Sum of Present Value of Adj. Operating Income Section 197 Tax Benefit Fair Value of Customer Relationships $ 894 Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 10.0 Valuation of Intangible Assets of [***] Summary (1) Valuation Date: February 1, 2005 Remaining Useful Life (Years) (3) Business Enterprise Value (2) 2,178 Plus: Assumed Liability 25 Adjusted Business Enterprise Value 2,203 Net Working Capital 334 Fair Value of Tangible Assets Property, Plant & Equipment (2) 465 Various Other Assets 251 N/A Intangible Assets (2) Customer Relationship 17 10 Goodwill 1,136 Notes: (1) This exhibit has been prepared on the basis of information set forth in the attached exhibits. It must be read in conjunction with all other exhibits included herein. (2) Per KPMG valuation. (3) Lives listed are suggested lives only. The lives for financial reporting purposes should be determined in conjunction with the Company's Auditors. Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 10.7 Valuation of Intangible Assets of [***] Customer Relationship Valuation Date: February 1, 2005 Customer Relationship Use Cost Structure: 1 Partial Yr. Forecast 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 Revenue Revenue Growth Cost of Sales COGS Total Cost of Sales Gross Profit Gross Profit (%) Operating Expenses SG&A Total Operating Expenses Operating Income Operating Income (%) Income Tax @ 35 % Net Operating Income Net Income (%) Contributory Asset Charges Capital Asset Charge Trade Name –[***] n 0.33 % Workforce Charge Total Capital Charges [***] Incremental Operating Income Survivorship (relating to start) Growth Rate Adjustment Factor Adjustment Factor Surviving Operating Revenue Discount Period (Years) Discount Rate/Factor 17 % Present Value of Incremental Op. Income Sum of Present Value of Adj. Operating Income Section 197 Tax Benefit Fair Value of Customer Relationship $ 17 Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 11.0 Valuation of Intangible Assets of [***] Summary (1) Valuation Date: February 1, 2005 Remaining Useful Life (Years) (3) Business Enterprise Value (2) 36,175 Plus: Assumed Liability 14,479 Adjusted Business Enterprise Value 50,653 Net Working Capital 8,207 Fair Value of Tangible Assets Property, Plant & Equipment (2) 1,963 Various Leasehold Improvement Value (2) (1,896) NA Other Assets 232 NA Intangible Assets (2) Customer Relationship 5,897 18 Goodwill 36,250 Notes: (1) This exhibit has been prepared on the basis of information set forth in the attached exhibits. It must be read in conjunction with all other exhibits included herein. (2) Per KPMG valuation. (3) Lives listed are suggested lives only. The lives for financial reporting purposes should be determined in conjunction with the Company's Auditors. Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 Schawk, Inc. Exhibit 11.7 Valuation of Intangible Assets of[***] Customer Relationship Valuation Date: February 1, 2005 Customer Relationship Use Cost Structure 1 Partial Yr. Forecast 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 Revenue Revenue Growth Cost of Sales COGS Total Cost of Sales Gross Profit Gross Profit (%) Operating Expenses SG&A Total Operating Expenses Operating Income Operating Income (%) Income Tax @ 35 % Net Operating Income Net Income (%) Contributory Asset Charges Capital Asset Charge Trade Name –[***] n 0.33 % Workforce Charge Total Capital Charges [***] Incremental Operating Income Survivorship (relating to start) Growth Rate Adjustment Factor Adjustment Factor Surviving Operating Revenue Discount Period (Years) Discount Rate/Factor 17 % Present Value of Incremental Op. Income Sum of Present Value of Adj. Operating Income Section 197 Tax Benefit Fair Value of Customer Relationship $ 5,897 Confidential Treatment of Certain Portions of this Attachment in Response to Comment2 Requested by Schawk, Inc. Pursuant to Rule 83 ATTACHMENT NO. 2 Schawk, Inc. WIP Error Summary (All dollar amounts are in thousands) June 30, 2007 Dec 31, 2006 June 30, 2006 Dec 31, 2005 Pre and Post closing job time incorrectly capitalized in WIP $ 240 $ 223 $ 252 $ 218 Training incorrectly capitalized in WIP 201 188 211 183 Research time incorrectly capitalized in WIP 171 160 180 156 Plant G&A incorrectly capitalized in WIP 99 88 103 91 Total WIP error-pre tax $ 711 $ 659 $ 746 $ 648 Tax affected (at US effective tax rate applicable for each period) $ 425 $ 396 $ 448 $ 407 The Company estimated the amount of costs incorrectly capitalized by multiplying the indirect labor hours charged to each non capitalizable categoryas a percentage of total chargeable hours obtained from its cost accounting/job costing system by the indirect labor capitalized in work in process inventoryat the end of each reporting period. ATTACHMENT NO. 3 Schawk IncPrepared On:11/7/2007 Income Statement Restatement including prior period adjustments not recorded (Amounts in thousands except share amounts) As Reported Year 2004 adj As if Adjusted As Reported Year 2005 adj As if Adjusted As Reported YTD 12-31-06 adj As if Adjusted As Reported Projected YTD 12-31-07adj As if Adjusted Net income from continuing operations 22,678 0 22,678 29,687 0 29,687 29,523 0 29,523 31,408 0 31,408 Total of unrecorded adjustments- after tax without software adjustment 0 (683 ) (683 ) 0 (775 ) (775 ) 0 1,314 1,314 0 (565 ) (565 ) Software adjustment - after tax 0 (140 ) (140 ) 0 (214 ) (214 ) 0 (1,008 ) (1,008 ) 0 2,046 2,046 Adjusted net income-All adjustments included 22,678 (823 ) 21,855 29,687 (989 ) 28,698 29,523 306 29,829 31,408 1,481 32,889 Adjusted net income-Software adjustment only 22,678 (140 ) 22,538 29,687 (214 ) 29,473 29,523 (1,008 ) 28,515 31,408 2,046 33,454 Total All Adjustments Basic 1.05 (0.04 ) 1.01 1.16 (0.04 ) 1.12 1.12 0.01 1.13 1.17 0.06 1.22 Diluted 1.01 (0.04 ) 0.97 1.10 (0.04 ) 1.06 1.08 0.01 1.09 1.13 0.05 1.19 Software Adjustment only Basic 1.05 (0.01 ) 1.04 1.16 (0.01 ) 1.15 1.12 (0.04 ) 1.08 1.17 0.08 1.24 Diluted 1.01 (0.01 ) 1.00 1.10 (0.01 ) 1.09 1.08 (0.04 ) 1.04 1.13 0.07 1.21 Basic shares 21,603 21,603 21,603 25,529 25,529 25,529 26,393 26,393 26,393 26,900 26,900 26,900 Diluted shares 22,515 22,515 22,515 26,963 26,963 26,963 27,395 27,395 27,395 27,700 27,700 27,700 Impact on Net income: Impact Year by year - All Adjustments -3.63 % -3.77 % -3.33 % -3.45 % 1.04 % 1.03 % 4.72 % 4.50 % Impact Year by year - Software Adjustment Only -0.62 % -0.64 % -0.72 % -0.75 % -3.41 % -3.38 % 6.51 % 6.22 %
